Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rong Yang on 8 July 2022.
IN THE SPECIFICATION, amend the last two paragraphs of page 7 as follows: 

As shown in Figs. 3 and 4, in some embodiments in which the gear reduction structure is provided, the gear reduction structure may comprise a large gear 43 sleeved on the first shaft 41 and a pinion 46 connected to an output end of the first motor 42, and the large gear 43 is externally engaged with the pinion 46. 
It is very advantageous that, increasing the distance between the first motor 42 and the first shaft 41 by the gear reduction structure comprising a large gear 43 and a pinion 46 that are externally engaged with each other, can allow the center of the dough mixer to be close to the middle of the base 1 and thus improve the stability of the dough mixer. 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: amend figure 4 by labeling the pinion as element 46 as seen in the annotated image below.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


    PNG
    media_image1.png
    183
    645
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1 and 7 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance:

U.S. 2018/0242784(A1) to Hoyer teaches an apparatus and a method for making bread. Regarding Claims 1 and 12, Hoyer teaches a gear reduction structure with a large gear externally engaged with a pinion. The pinion connected to an output end of a motor (figure 47b). Regarding Claims 1 and 12, Hoyer is silent on an upper tile member and a lower tile member that are arranged coaxially around a large gear; with both tile members abutting against structure to restrict rotation of a rotating body.

FR 3,014,670(A1) to Blond teaches an electrical culinary preparation appliance comprising a lower arm carried by a base and an upper arm connect to the lower arm by a joint device. Regarding Claims 1 and 12, Blond teaches an upper tile member and lower tile member encapsulating rotating structure (figure 3: cylindrical barrel 6 and its upper counterpart). Regarding Claims 1 and 12, Blond is silent on the cylindrical barrels encapsulating any gears and silent on the barrels being able to restrict movement of a rotating body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774